DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is longer than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 55 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leeflang et al. (PGPub US 2002/0173819 A1).
	Leeflang et al. discloses a method for filtering at least one particulate in a vasculature of a patient released during a procedure performed upon a patient (PP [0022]: “The filter element may be used to capture particulate within a body lumen, e.g., a blood vessel, at a location downstream of a treatment site”) to prevent migration of at least one released particulate (PP [0023]: “Particulate passing along the body lumen may be captured within the everted filter element”), the method comprising: advancing an intravascular device (210 in Figs. 5a-c) into a vasculature of the patient (PP [0040]: “advancement through a patient's vasculature”), the intravascular device (210) comprising an expandable basket (216) movable between a collapsed configuration (Fig. 5a) and an expanded configuration (Fig. 5c) and having a proximal end (218) and a distal end (220), the proximal end (218) configured to be centrally and pivotally coupled (PP [0064]: "having proximal and distal ends 218, 220 attached to respective distal ends 222, 224 of the elongate members 212, 214", ) to an outer delivery shaft (coupled to 222 of 212 along a single location, therefore able to pivot), deploying the expandable basket (216) from the collapsed configuration (Fig. 5a) to the expanded configuration (Fig. 5c) by moving at least one of 218) or distal end (220) relative to each other (PP [0064]: "The guidewires 212, 214 are slidable relative to one another for directing the filter element 216 between a compressed configuration (FIG. 5A), an expanded configuration (FIG. 5B), and an everted configuration (FIG. 5C), as described further below") to invert a proximal portion (226) of the expandable basket (216) towards a distal portion (228) of the expandable basket (216) to form a proximally oriented cavity (230 in Fig. 5c) in the expanded configuration (Fig. 5c); and capturing at least one released particulate within the proximally oriented cavity (230) of the expandable basket (216) (PP [0023]: "Particulate passing along the body lumen may be captured within the everted filter element").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-26, 28, and 155 are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. (PGPub US 2002/0173819 A1).
Regarding claim 1, Leeflang et al. discloses a method for retrieving a thrombus from a vasculature of a patient (PP [0001]), the method comprising: advancing a vascular device (210 in Figs. 5a-c) into a vasculature of a patient distally of a thrombus (PP [0070]: “The filter element 216, e.g., within the catheter is advanced to a location within a blood vessel or other body lumen downstream of a treatment site”), the vascular device (210) comprising an expandable basket (216) movable between a collapsed configuration (Fig. 5a) and an expanded configuration (Fig. 5c), and having a proximal end (218) and a distal end (220), the proximal end (218) configured to be centrally and pivotally coupled to an outer delivery shaft (coupled to 222 of 212 along a single location, therefore able to pivot) (PP [0064]: "having proximal and distal ends 218, 220 attached to respective distal ends 222, 224 of the elongate members 212, 214"), deploying the expandable basket (216) from the collapsed configuration (Fig. 5a) to the expanded configuration (Fig. 5c) by moving at least one of the proximal end (218) or distal end (220) relative to each other (PP [0064]: "The guidewires 212, 214 are slidable relative to one another for directing the filter element 216 between a compressed configuration (FIG. 5A), an expanded configuration (FIG. 5B), and an everted configuration (FIG. 5C)”) to invert a proximal portion (226 in Fig. 5c) of the expandable basket (216) towards a distal portion (228) of the expandable basket (216) to form a proximally oriented cavity (230) in the expanded configuration (Fig. 5c); and retracting the expandable basket (216) proximally to engage and retrieve the thrombus into the proximally oriented cavity (230) of the expandable basket (216) (PP [0079]: “The use of these latter embodiments may follow the methodology described for the filter element 216 shown in FIGS. 5A-5C… Once a procedure is completed, the filter elements 316, 416 may be returned to their elongate configurations and collapsed, trapping the particulate within the spaces 332, 432 within the filter elements 316, 416. The filter elements 316, 416 may then be removed from the vessel, substantially safely removing the captured particulate with them”).
	Leeflang et al. also teaches that ischemic stroke can occur when particulates (such as a thrombus, atheroma, or other embolic or occlusive material) are released in the cerebral arteries and travel to the patient’s brain (PP [0003]), and that the device disclosed by Leeflang et al. is intended for use within a blood vessel or other body lumen (PP [0001]). However, Leeflang et al. does not specifically disclose a method for retrieving a thrombus from a neurovasculature of a patient involving advancing a neurovascular device into a neurovasculature.
	It would have been prima facie obvious before the effective filing date to have modified the Leeflang et al. disclosure to further incorporate the teachings of Leeflang et al. and include that the method disclosed is a method for retrieving a thrombus from a neurovasculature of a patient to prevent or treat ischemic stroke, the method comprising advancing a neurovascular device into a neurovasculature of a patient. One of ordinary skill in the art would have been motivated to perform this modification because the device disclosed by Leeflang et al. is already intended for use within a blood vessel or other body lumen (PP [0001]) and Leeflang et al. further teaches that the dislodgment of thrombi within the cerebral arteries can cause ischemic stroke. Modifying the method of Leeflang et al. such that the disclosed device be used specifically within the neurovasculature of a patient to prevent or treat ischemic stroke would have yielded predictable results, as the use of obstruction removal devices within the neurovasculature is known in the art.
With respect to claim 2, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method further comprising pivoting the outer delivery shaft (212 in Fig. 5a) relative to the expandable basket (216) as the expandable basket (216) is pulled proximally through the vasculature (PP [0069]).
	Leeflang et al. also teaches that ischemic stroke can occur when particulates (such as a thrombus, atheroma, or other embolic or occlusive material) are released in the cerebral arteries and travel to the patient’s brain (PP [0003]), and that the device disclosed by Leeflang et al. is intended for use within a blood vessel or other body lumen (PP [0001]). However, Leeflang et al. does not specifically disclose a method further comprising pulling the expandable basket proximally through the neurovasculature.
	It would have been prima facie obvious before the effective filing date to have modified the Leeflang et al. disclosure to further incorporate the teachings of Leeflang et al. and include that the method disclosed further comprises a method further comprising pulling the expandable basket proximally through the neurovasculature. One of ordinary skill in the art would have been motivated to perform this modification because the device disclosed by Leeflang et al. is already intended for use within a blood vessel or other body lumen (PP [0001]) and Leeflang et al. further teaches that the dislodgment of thrombi within the cerebral arteries can cause ischemic stroke. Modifying the method of Leeflang et al. such that the disclosed device be used specifically within the neurovasculature of a patient to prevent or treat ischemic stroke would have yielded predictable results, as the use of obstruction removal devices within the neurovasculature is known in the art.
With respect to claim 3, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method wherein the neurovascular device (210 in Figs. 5a-c) further comprises an inner core wire (214) extending coaxially (PP [0065]: “The guidewires 212, 214 are preferably coaxial with one another”) through the outer delivery shaft (212), a distal portion (224) of the inner core wire (214) coupled to the distal end (220) of the expandable basket (216).
	Leeflang et al. also teaches that ischemic stroke can occur when particulates (such as a thrombus, atheroma, or other embolic or occlusive material) are released in the cerebral arteries and travel to the patient’s brain (PP [0003]), and that the device disclosed by Leeflang et al. is intended for use within a blood vessel or other body lumen (PP [0001]). However, Leeflang et al. does not specifically disclose a method wherein the vascular device is a neurovascular device.
	It would have been prima facie obvious before the effective filing date to have modified the Leeflang et al. disclosure to further incorporate the teachings of Leeflang et al. and include that the method disclosed further comprises a method wherein the vascular device is a neurovascular device. One of ordinary skill in the art would have been motivated to perform this modification because the device disclosed by Leeflang et al. is already intended for use within a blood vessel or other body lumen (PP [0001]) and Leeflang et al. further teaches that the dislodgment of thrombi within the cerebral arteries can cause ischemic stroke. Modifying the method of Leeflang et al. such that the disclosed device be used specifically within the neurovasculature of a patient to prevent or treat ischemic stroke would have yielded predictable results, as the use of obstruction removal devices within the neurovasculature is known in the art.
Regarding claim 4, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method further comprising locking a position of the outer delivery shaft (212 in Figs. 5a-c) relative to a position of the inner core wire (214) (PP [0069]: “The catheter may include an actuator or other locking device (not shown) for securing the guidewires 212, 214 relative to one another”) after the proximally oriented cavity (230 in Fig. 5c) is formed to maintain the expandable basket (216) in the expanded configuration during engagement and retrieval of the thrombus (PP [0069]: “The catheter may also include an actuator or other locking device for securing the filter element 216 in the everted or other open configuration").
With respect to claim 11, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method wherein deploying the expandable basket (216 in Figs. 5a-c) from the collapsed configuration (Fig. 5a) to the expanded configuration (Fig. 5c) comprises moving the proximal end (218) of the expandable basket (216) axially towards the distal end (220) of the expandable basket (216) to invert the proximal portion (226) of the expandable basket (216) towards the distal portion (228) of the expandable basket (216) to form the proximally oriented cavity (230 in Fig. 5c).
Regarding claim 12, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method wherein deploying the expandable basket (216 in Figs. 5a-c) from the collapsed configuration (Fig. 5a) to the expanded configuration (Fig. 5c) comprises moving the distal end (220) of the expandable basket (216) axially towards the proximal end (218) of the expandable basket (216) (PP [0070]: “Thus, the proximal and distal ends 218, 220 of the filter element 216 may move partially towards one another, thereby pulling the distal ends 222, 224 of the guidewires 212, 214 closer together”). The broadest reasonable interpretation of “comprises moving the distal end” does not inherently exclude movement of the proximal end at the same time, since “comprises” is an open-ended transitional phrase which does not exclude the addition of unrecited components or steps (see MPEP 2111.03).
Regarding claim 13, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses deploying the expandable basket (216 in Figs. 5a-c) from the collapsed configuration (Fig. 5a) to the expanded configuration (Fig. 5c) comprises moving the expandable basket (216) to a partially expanded configuration (Fig. 5b) between the collapsed configuration (Fig. 5a) and the expanded configuration (Fig. 5c) prior to moving at least one of the proximal end (218) or distal end (220) relative to each other (PP [0070]: “Thus, the proximal and distal ends 218, 220 of the filter element 216 may move partially towards one another, thereby pulling the distal ends 222, 224 of the guidewires 212, 214 closer together”) wherein the expandable basket (216) is not constrained by a delivery catheter or sheath extending around at least a portion of the expandable basket (216) (PP [0070]: "The filter element 216 may be deployed, e.g., by retracting the distal portion of the overlying catheter", note that 216 is not constrained in Fig. 5b).
Regarding claim 14, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method further comprising pivoting the expandable basket (216 in Figs. 5a-c) so that the expandable basket (216) remains substantially centered (PP [0071]: “An intermediate portion 231 between the first and second portions 226, 228 may expand to substantially engage a wall of the vessel”) in the vasculature and substantially maintains vessel opposition during retraction of the expandable basket during thrombus retrieval (claim 36). As the intermediate portion expands, the proximal end (218) and distal end (220) of the expandable basket (216) each pivot with respect to the distal ends (222, 224) of the guidewires (212, 214), since they are coupled along a single location and therefore able to pivot.
	Leeflang et al. also teaches that ischemic stroke can occur when particulates (such as a thrombus, atheroma, or other embolic or occlusive material) are released in the cerebral arteries and travel to the patient’s brain (PP [0003]), and that the device disclosed by Leeflang et al. is intended for use within a blood vessel or other body lumen (PP [0001]). However, Leeflang et al. does not specifically disclose a method further comprising pivoting the expandable basket so that the expandable basket remains substantially centered in the neurovasculture.
	It would have been prima facie obvious before the effective filing date to have modified the Leeflang et al. disclosure to further incorporate the teachings of Leeflang et al. and include that the method disclosed further comprising pivoting the expandable basket so that the expandable basket remains substantially centered in the neurovasculture.. One of ordinary skill in the art would have been motivated to perform this modification because the device disclosed by Leeflang et al. is already intended for use within a blood vessel or other body lumen (PP [0001]) and Leeflang et al. further teaches that the dislodgment of thrombi within the cerebral arteries can cause ischemic stroke. Modifying the method of Leeflang et al. such that the disclosed device be used specifically within the neurovasculature of a patient to prevent or treat ischemic stroke would have yielded predictable results, as the use of obstruction removal devices within the neurovasculature is known in the art.
With respect to claim 15, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method wherein a shape of the proximally oriented cavity (230 in Fig. 5c) is substantially maintained independent of the retraction of the expandable basket (216) (PP [0068]: “the filter element 216 has a shape memory programmed into the mesh material, such that, as the filter element 216 everts, the proximal portion 226 automatically becomes biased to a predetermined configuration concentrically within the distal portion 228”). The shape memory programmed into the expandable basket would bias the expandable basket towards its inverted configuration regardless of the expandable basket’s orientation with respect to the patient’s vasculature during retraction.
Regarding claim 16, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method wherein the proximal end (218) of the expandable basket (216) is spaced radially inward from a peripheral edge (231 in Fig. 5c dividing proximal and distal portions 226/228) of the distal portion (224) of the expandable basket (216) when the proximal portion (226) is inverted towards the distal portion (228) of the expandable basket (216).
With respect to claim 17, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method further comprising securing axial positions of the proximal (218 in Figs. 5a-c) and distal ends (220) of the expandable basket (216) relative to each other (PP [0069]: “The catheter may include an actuator or other locking device (not shown) for securing the guidewires 212, 214 relative to one another”) after forming the proximally oriented cavity (230 in Fig. 5c) to maintain the expandable basket (216) in the expanded configuration (Fig. 5c) (PP [0069]: “The catheter may also include an actuator or other locking device for securing the filter element 216 in the everted or other open configuration”).
With respect to claim 18, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method wherein the proximal (218 in Figs. 5a-c) and distal ends (220) of the expandable basket (216) are securable relative to each other (PP [0069]: “The catheter may include an actuator or other locking device (not shown) for securing the guidewires 212, 214 relative to one another”) in a plurality of axial positions (Figs. 5b-c) such that a shape or size of the proximally oriented cavity (230 in Fig. 5c) is adjustable (PP [0068]: “Thus, the filter element 216 may have two configurations to which it is biased, one having an elongated, noneverted shape, and one having an everted shape”). The broadest reasonable interpretation of “such that a shape or size of the proximally oriented cavity is adjustable” includes the adjustments to obtain the partially expanded (Fig. 5b) and expanded configurations (Fig. 5c).
Regarding claim 19, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method wherein a distal portion (228 in Figs. 5a-c) of the expandable basket (216) comprises a pre-set conical configuration (shown in Figs. 5a-c).
With respect to claim 20, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method further comprising aspirating a retrieved thrombus (PP [0074]: “An aspirating catheter or other device may be advanced from upstream within the vessel, and a distal end of the catheter may be directed into the cavity 230 and a vacuum created to remove the particulate captured within the filter element 216”) from the proximally oriented cavity (230 in Figs. 5a-c) of the expandable basket (216) out of the patient using an aspiration catheter (PP [0074]).
Regarding claim 21, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method further comprising retracting the expandable basket proximally toward the aspiration catheter (the expandable basket may retract proximally when moving to its inverted configuration, shown in Fig. 5c) such that at least a portion of the expandable basket (216 in Figs. 5a-c) surrounds a distal portion of the aspiration catheter (PP [0074]: “a distal end of the catheter may be directed into the cavity 230”) wherein the aspiration catheter is maintained in a substantially stationary position. The broadest reasonable interpretation of “substantially stationary” involves the Merriam-Webster dictionary definition of “substantially” (“being largely but not wholly that which is specified”), meaning that the aspiration catheter need not be wholly stationary. Aspiration occurs following the advancement of the aspiration catheter from upstream within the vessel (PP [0074]) but during aspiration while the vacuum is created to remove the particulate captured within the expandable basket (216) the aspiration catheter remains substantially stationary within the cavity (230 in Fig. 5c).
Regarding claim 22, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method further comprising advancing the aspiration catheter distally toward the proximally oriented cavity (230 in Fig. 5c) of the expandable basket (216) such that at least a portion of the expandable basket (216) surrounds a distal portion of the aspiration catheter wherein the expandable basket (216) is maintained in a substantially stationary position (PP [0074]: "An aspirating catheter or other device may be advanced from upstream within the vessel, and a distal end of the catheter may be directed into the cavity 230 and a vacuum created to remove the particulate captured within the filter element 216"). The broadest reasonable interpretation of “substantially stationary” involves the Merriam-Webster dictionary definition of “substantially” (“being largely but not wholly that which is specified”), meaning that the expandable basket need not be wholly stationary. Aspiration occurs following the advancement of the aspiration catheter from upstream within the vessel (PP [0074]), but during aspiration while the vacuum is created to remove the particulate captured within the expandable basket (216) the cavity (230 in Fig. 5c) of the expandable basket remains substantially stationary with respect to the aspiration catheter.
Regarding claim 23, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method wherein retracting comprises: capping the thrombus by surrounding at least a distal portion of the thrombus within the proximally oriented cavity (230 in Fig. 5c) of the expandable basket (216); and retrieving the thrombus from the neurovasculature in conjunction with a catheter proximal to the thrombus so as to remove the thrombus substantially intact (PP [0079]: "The use of these latter embodiments may follow the methodology described for the filter element 216 shown in FIGS. 5A-5C… Once a procedure is completed, the filter elements 316, 416 may be returned to their elongate configurations and collapsed, trapping the particulate within the spaces 332, 432 within the filter elements 316, 416. The filter elements 316, 416 may then be removed from the vessel, substantially safely removing the captured particulate with them”).
With respect to claim 24, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method wherein advancing the vascular device (210 in Figs. 5a-c) comprises positioning the expandable basket (216) distal to the thrombus (PP [0022]: “The distal portion of the elongate member may be advanced to a location within a body lumen downstream of a treatment site") in the collapsed configuration (Fig. 5a) via a delivery catheter extending around at least a portion of the expandable basket (216) (PP [0069]: “The filter element 216 may be directed into a delivery apparatus, e.g., within a distal portion of a catheter or sheath (not shown)”).
	Leeflang et al. also teaches that ischemic stroke can occur when particulates (such as a thrombus, atheroma, or other embolic or occlusive material) are released in the cerebral arteries and travel to the patient’s brain (PP [0003]), and that the device disclosed by Leeflang et al. is intended for use within a blood vessel or other body lumen (PP [0001]). However, Leeflang et al. does not specifically disclose a method further comprising advancing a neurovascular device.
	It would have been prima facie obvious before the effective filing date to have modified the Leeflang et al. disclosure to further incorporate the teachings of Leeflang et al. and include that the method disclosed further comprising pivoting the expandable basket so that the expandable basket remains substantially centered in the neurovasculture. One of ordinary skill in the art would have been motivated to perform this modification because the device disclosed by Leeflang et al. is already intended for use within a blood vessel or other body lumen (PP [0001]) and Leeflang et al. further teaches that the dislodgment of thrombi within the cerebral arteries can cause ischemic stroke. Modifying the method of Leeflang et al. such that the disclosed device be a neurovasculature device would have yielded predictable results, as the use of obstruction removal devices within the neurovasculature to prevent ischemic stroke is known in the art.
With respect to claim 25, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method further comprising moving the expandable basket (216 in Figs. 5a-c) to the collapsed configuration (Fig. 5a) from the expanded configuration (Fig. 5c) for withdrawal from the patient via the delivery catheter after removal of a retrieved thrombus (PP [0079]: "The use of these latter embodiments may follow the methodology described for the filter element 216 shown in FIGS. 5A-5C… Once a procedure is completed, the filter elements 316, 416 may be returned to their elongate configurations and collapsed, trapping the particulate within the spaces 332, 432 within the filter elements 316, 416. The filter elements 316, 416 may then be removed from the vessel, substantially safely removing the captured particulate with them").
Regarding claim 26, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method further comprising withdrawing the expandable basket (216 in Figs. 5a-c) in the collapsed configuration (Fig. 5a) from the patient via the delivery catheter (PP [0075]: "Once in an elongate tubular configuration (e.g., FIG. 5B), the filter element 216 may be collapsed radially inward, e.g., to the compressed configuration (shown in FIG. 5A). A sheath or other device (not shown) may be advanced over the filter element 216, and the filter element 216 may be withdrawn from the vessel and from the patient's body").
With respect to claim 28, Leeflang et al. renders all of the preceding claim limitations obvious, and further discloses a method further comprising filtering into the proximally oriented cavity (230 in Fig. 5c) particulates released during aspiration or removal of the thrombus (PP [0068]: "The filter element 216 defines a cavity 230 in the everted configuration within which particulate (not shown) may be captured") to prevent distal migration of particulates of the thrombus (abstract).
Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. (PGPub US 2002/0173819 A1) further in view of Trapp (US 2015/0127035 A1).
With respect to claim 5, Leeflang et al. renders all of the preceding claim limitations obvious (as shown above), since Leeflang et al. teaches that ischemic stroke can occur when particulates (such as a thrombus, atheroma, or other embolic or occlusive material) are released in the cerebral arteries and travel to the patient’s brain (PP [0003]), that the device disclosed by Leeflang et al. is intended for use within a blood vessel or other body lumen (PP [0001]), and that therefore modifying the method of Leeflang et al. such that the disclosed device be a neurovasculature device would have been obvious because it would have yielded predictable results, as the use of obstruction removal devices within the neurovasculature to prevent ischemic stroke is known in the art. However, Leeflang et al. fails to disclose wherein the neurovascular device further comprises a coil extending around a distal tip of the inner core wire.
	Trapp, in the analogous field of cerebral thrombectomy removal devices (abstract), teaches a neurovascular device (1 in Fig. 1) comprising a coil (5) extending around a distal tip (distal end of 12, PP [0046]: “The core wire 12 distal end extends through and is attached to atraumatic component 5”) of an inner core wire (12).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the Leeflang et al. disclosure to include the teachings of Trapp by incorporating a coil extending around a distal tip of the inner core wire. One of ordinary skill in the art would have been motivated to perform this modification in order to provide the neurovascular device as taught by Leeflang et al. with an atraumatic tip (PP [0057]: “Further shown is core wire 12, extending from the proximal end of the device, through the lumen, and being attached to atraumatic component 5”) to avoid causing trauma to the patient’s vasculature (as implied in the name).
Regarding claim 7, Leeflang et al. and Trapp render all of the preceding claim limitations obvious (as shown above), since Leeflang et al. teaches that ischemic stroke can occur when particulates (such as a thrombus, atheroma, or other embolic or occlusive material) are released in the cerebral arteries and travel to the patient’s brain (PP [0003]), that the device disclosed by Leeflang et al. is intended for use within a blood vessel or other body lumen (PP [0001]), and that therefore modifying the method of Leeflang et al. such that the disclosed device be a neurovasculature device would have been obvious because it would have yielded predictable results, as the use of obstruction removal devices within the neurovasculature to prevent ischemic stroke is known in the art. However, Leeflang et al. fails to disclose a method wherein the inner core wire comprises a cylindrical portion and a flattened portion wherein the flattened portion is at a distal end of the inner core wire.
	Trapp further teaches that the inner core wire (12 in Fig. 1) comprises a cylindrical portion (PP [0077]: "Moreover, the core wire can be a tubular structure of any suitable material") and a flattened portion (PP [0077]: "The distal end of the core wire may contain a section which has been rolled to a rectangular profile”) wherein the flattened portion is at a distal end of the inner core wire (distal end of 12).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the Leeflang et al. disclosure to incorporate the teachings of Trapp and include that the core wire comprises a cylindrical portion and a flattened portion wherein the flattened portion is at a distal end of the inner core wire. One of ordinary skill in the art would have been motivated to perform this modification to allow for shaping of the atraumatic tip (PP [0077]).
Regarding claim 8, Leeflang et al. and Trapp render all of the preceding claim limitations obvious (as shown above), since Leeflang et al. teaches that ischemic stroke can occur when particulates (such as a thrombus, atheroma, or other embolic or occlusive material) are released in the cerebral arteries and travel to the patient’s brain (PP [0003]), that the device disclosed by Leeflang et al. is intended for use within a blood vessel or other body lumen (PP [0001]), and that therefore modifying the method of Leeflang et al. such that the disclosed device be a neurovasculature device would have been obvious because it would have yielded predictable results, as the use of obstruction removal devices within the neurovasculature to prevent ischemic stroke is known in the art. However, Leeflang et al. fails to disclose wherein the inner core wire tapers in diameter from a proximal portion to a distal portion of the inner core wire.
	Trapp further teaches wherein the inner core wire (12 in Fig. 1) tapers in diameter from a proximal portion to a distal portion of the inner core wire (PP [0077]: “It can further comprise a tapering outer diameter, resulting in, for example, increasing flexibility of the device distally”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the Leeflang et al. disclosure to include the teachings of Trapp and incorporate that the inner core wire tapers in diameter from a proximal portion to a distal portion. One of ordinary skill in the art would have been motivated to perform this modification in order to increase the flexibility of the device distally (PP [0077]). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. (PGPub US 2002/0173819 A1) in view of Frassica (Patent No. US 6,217,526 B1).
Regarding claim 9, Leeflang et al. renders all of the preceding claim limitations obvious (as shown above), since Leeflang et al. teaches that ischemic stroke can occur when particulates (such as a thrombus, atheroma, or other embolic or occlusive material) are released in the cerebral arteries and travel to the patient’s brain (PP [0003]), that the device disclosed by Leeflang et al. is intended for use within a blood vessel or other body lumen (PP [0001]), and that therefore modifying the method of Leeflang et al. such that the disclosed device be a neurovasculature device would have been obvious because it would have yielded predictable results, as the use of obstruction removal devices within the neurovasculature to prevent ischemic stroke is known in the art. However, Leeflang et al. fails to disclose a method further comprising releasably coupling an extender wire to the inner core wire.
	Frassica, in the comparable field of guidewire catheter systems, teaches an extender wire (34 in Fig. 2) releasably coupled (claim 6: “an extension wire adapted to be releasably but firmly connected to a proximal end of a guidewire“) to an inner core wire (22).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the Leeflang et al. disclosure to incorporate the teachings of Frassica and include an extender wire releasably coupled to an inner core wire. One of ordinary skill in the art would have been motivated to perform this modification in order to increase the effective length of the guidewire (abstract).
With respect to claim 10, Leeflang et al. renders all of the preceding claim limitations obvious (as shown above), since Leeflang et al. teaches that ischemic stroke can occur when particulates (such as a thrombus, atheroma, or other embolic or occlusive material) are released in the cerebral arteries and travel to the patient’s brain (PP [0003]), that the device disclosed by Leeflang et al. is intended for use within a blood vessel or other body lumen (PP [0001]), and that therefore modifying the method of Leeflang et al. such that the disclosed device be a neurovasculature device would have been obvious because it would have yielded predictable results, as the use of obstruction removal devices within the neurovasculature to prevent ischemic stroke is known in the art. However, Leeflang et al. fails to disclose a method wherein the extender wire is releasably coupled to the inner core wire via one or more extender hypotubes.
	Frassica further teaches that the extender wire (34 in Fig. 2) is releasably coupled (claim 6: “an extension wire adapted to be releasably but firmly connected to a proximal end of a guidewire“) to the inner core wire (22) via one or more extender hypotubes (38).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the Leeflang et al. disclosure to incorporate the teachings of Frassica and include that the extender wire is releasably coupled to the inner core wire via one or more extender hypotubes. One of ordinary skill in the art would have been motivated to perform this modification in order to ensure smooth and continuous connection that does not impede the catheter’s movement over the joint between the guidewire and the extension wire (column 4, lines 44-51).
Claim 153 is rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. (PGPub US 2002/0173819 A1) in view of Sepetka et al. (PGPub US 2005/0216050 A1).
	Leeflang et al. discloses a method for retrieving a thrombus from a vasculature of a patient (PP [0001]), the method comprising advancing a vascular device (210 in Figs. 5a-c) into a patient distally of a thrombus (PP [0022]: “The distal portion of the elongate member may be advanced to a location within a body lumen downstream of a treatment site”), the vascular device (210) comprising an expandable basket (216) movable between a collapsed configuration (Fig. 5a) and an expanded configuration (Fig. 5c) and having a proximal end (218) and a distal end (220), the proximal end (218) configured to be centrally and pivotally coupled (PP [0064]: "having proximal and distal ends 218, 220 attached to respective distal ends 222, 224 of the elongate members 212, 214", ) to an outer delivery shaft (coupled to 222 of 212 along a single location, therefore able to pivot), deploying the expandable basket (216) from the collapsed configuration (Fig. 5a) to the expanded configuration (Fig. 5c) by moving at least one of the proximal end (218) or distal end (220) relative to each other (PP [0064]: "The guidewires 212, 214 are slidable relative to one another for directing the filter element 216 between a compressed configuration (FIG. 5A), an expanded configuration (FIG. 5B), and an everted configuration (FIG. 5C), as described further below") to invert a proximal portion (226) of the expandable basket (216) towards a distal portion (228) of the expandable basket (216) to form a proximally oriented cavity (230 in Fig. 5c) in the expanded configuration (Fig. 5c), and retracting the expandable basket (216) proximally to engage and retrieve the thrombus into the proximally oriented cavity (230) of the expandable basket (216).
	Leeflang et al. fails to specifically disclose a method for retrieving a foreign body object from a neurovasculature of a patient. Leeflang et al. does, however, teach that ischemic stroke can occur when particulates (such as a thrombus, atheroma, or other embolic or occlusive material) are released in the cerebral arteries and travel to the patient’s brain (PP [0003]), and that the device disclosed by Leeflang et al. is intended for use within a blood vessel or other body lumen (PP [0001]).
	Sepetka et al. teaches, in the analogous field of removing obstructions from the vasculature of a patient (abstract), a device for the removal of foreign body obstructions, such as embolic coils (PP [0003]: “The device may also be used to retrieve embolic coils and the like which have been misplaced or have migrated to an undesirable location”) intended for use within the cerebral vasculature (PP [0074]: “When accessing the cerebral vasculature, for example, the guide catheter 4 is often positioned in the carotid or vertebral artery”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Leeflang et al. disclosure to incorporate its own teachings and the teachings of Sepetka et al. and include a method for retrieving a foreign body object from a neurovasculature of a patient. One of ordinary skill in the art would have been motivated to perform this modification because obstruction removal devices for use within the neurovasculature of a patient are well known in the art, and are additionally commonly used to retrieve foreign body objects as well as biological obstructions, therefore performing this modification would have yielded predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kusleika et al. (PGPub US 2002/0123720 A1) teaches a vascular filter including slidable proximal and distal portions (60 and 65 in Fig. 2) which can be pushed together to force a portion of the filter to invert (160 and 140 in Fig. 7). The shape of this filter and its ability to invert makes it pertinent to the applicant’s disclosure.
Daniel et al. (Patent No. US 7,780,696 B2) teaches a system for capturing emboli within a body lumen (abstract) including slidable proximal and distal ends (264 and 258 in Figs. 18a-c) including a delivery shaft (254) and a guidewire (252) with a coil at the distal end of the guidewire (260).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771           

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771